Case 2:19-cv-03365-DRH-SIL Document 55-12 Filed 05/11/20 Page 1 of 18 PageID #: 1094
Case 2:19-cv-03365-DRH-SIL Document 55-12 Filed 05/11/20 Page 2 of 18 PageID #: 1095
Case 2:19-cv-03365-DRH-SIL Document 55-12 Filed 05/11/20 Page 3 of 18 PageID #: 1096
Case 2:19-cv-03365-DRH-SIL Document 55-12 Filed 05/11/20 Page 4 of 18 PageID #: 1097
Case 2:19-cv-03365-DRH-SIL Document 55-12 Filed 05/11/20 Page 5 of 18 PageID #: 1098
Case 2:19-cv-03365-DRH-SIL Document 55-12 Filed 05/11/20 Page 6 of 18 PageID #: 1099
Case 2:19-cv-03365-DRH-SIL Document 55-12 Filed 05/11/20 Page 7 of 18 PageID #: 1100
Case 2:19-cv-03365-DRH-SIL Document 55-12 Filed 05/11/20 Page 8 of 18 PageID #: 1101
Case 2:19-cv-03365-DRH-SIL Document 55-12 Filed 05/11/20 Page 9 of 18 PageID #: 1102
Case 2:19-cv-03365-DRH-SIL Document 55-12 Filed 05/11/20 Page 10 of 18 PageID #:
                                    1103
Case 2:19-cv-03365-DRH-SIL Document 55-12 Filed 05/11/20 Page 11 of 18 PageID #:
                                    1104
Case 2:19-cv-03365-DRH-SIL Document 55-12 Filed 05/11/20 Page 12 of 18 PageID #:
                                    1105
Case 2:19-cv-03365-DRH-SIL Document 55-12 Filed 05/11/20 Page 13 of 18 PageID #:
                                    1106
Case 2:19-cv-03365-DRH-SIL Document 55-12 Filed 05/11/20 Page 14 of 18 PageID #:
                                    1107
Case 2:19-cv-03365-DRH-SIL Document 55-12 Filed 05/11/20 Page 15 of 18 PageID #:
                                    1108
Case 2:19-cv-03365-DRH-SIL Document 55-12 Filed 05/11/20 Page 16 of 18 PageID #:
                                    1109
Case 2:19-cv-03365-DRH-SIL Document 55-12 Filed 05/11/20 Page 17 of 18 PageID #:
                                    1110
Case 2:19-cv-03365-DRH-SIL Document 55-12 Filed 05/11/20 Page 18 of 18 PageID #:
                                    1111
